Christianson, J.
(concurring). I agree with Mr. Chief Justice Grace that the only question for the jury in this case was whether the defendant directed the plaintiff to apply the $1,710 upon the note. Upon all other issues of fact there was no conflict in the evidence, and no room for different conclusions to be drawn by reasonable men. Furthermore the evidence was such that it is manifest that there could be no different result upon another trial. In other words the disposition made of the case in the opinion prepared by the Chief Justice is the most favorable to the defendant that could possibly be made upon another trial. And upon the oral argument plaintiff’s counsel stated that in event this court should hold that the question as to the proper application of the $1,710 was one for, and should not have been withdrawn from, the jury, that then the plaintiff, in order to términate the litigation, would and did consent that the issue might be determined against it, and the judgment modified accordingly by this court. Hence I concur in the disposition, made of this cause in the opinion written by the Chief Justice.